Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JUL-2021
                                                         07:56 AM
                                                         Dkt. 40 ODAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


              BRIAN E. BENNETT and DEBRA S. BENNETT,
        Respondents/Plaintiffs-Appellees/Cross-Appellants,

                                 vs.

         SAMUEL JONG HOON CHUNG and LINDA HYUNKONG CHUNG,
        Petitioners/Defendants-Appellants/Cross-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 11-1-0882-05)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioners/Defendants-Appellees/Cross-Appellant’s
 Application for Writ of Certiorari filed on June 2, 2021, is
 hereby rejected.
           DATED:   Honolulu, Hawaiʻi, July 22, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins